Citation Nr: 0015786	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disorder associated with right eye pain or headaches due to 
VA surgical treatment in June 1990.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
glaucoma due to VA treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1945 to 
September 1948.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from August 1995 and 
August 1997 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In February 1998, the veteran withdrew from appellate status 
his claim for compensation under 38 U.S.C.A. § 1151 (West 
1991) for cataracts and pingueculae due to VA treatment.

In written argument dated in April 2000, the veteran's 
representative indicated on behalf of the veteran that he 
disagreed with the March 2000 RO decision that, in pertinent 
part, denied the veteran's claim for compensation under 
38 U.S.C.A. § 1151 (West 1991) for a low back disability due 
to VA treatment.  The Board finds that this statement is a 
Notice of Disagreement (38 C.F.R. § 20.201 (1999), and the 
appealed issue is addressed in the Remand part of this 
decision.    


FINDINGS OF FACT

1.  There is no competent evidence linking a disorder 
associated with right eye pain or headaches to treatment 
received through a VA facility.

2.  There is no competent evidence linking glaucoma to 
treatment received through a VA facility.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a disorder associated with right eye 
pain or headaches due to VA surgical treatment in June 1990 
is not well grounded.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1995).

2.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for glaucoma due to VA treatment is not 
well grounded.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Trick v. Derwinski, 2 
Vet. App. 609 (1992).  In cases which the determinative issue 
is one involving medical causation, competent medical 
evidence is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
following a review of all of the evidence the Board finds 
that the veteran's claims are not substantiated by competent 
evidence, and as such they fail to meet the threshold 
requirement.  

Where a veteran suffers an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, awarded under laws administered by the VA, or 
as a result having submitted to an examination under any such 
law, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability compensation or death compensation or dependency 
and indemnity compensation shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 1991).

The Board observes that the United States Court of Veterans 
Appeals (Court) in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), invalidated 38 C.F.R. § 3.358(c)(3) (1991), to the 
extent that it required that it required a showing of 
negligence as a prerequisite to entitlement to benefits 38 
U.S.C.A. § 1151.  Thereafter, the Supreme Court affirmed the 
lower courts' decisions in Brown v. Gardner, 513 U.S. 115, 
115 S. Ct. 552 (1994), and 38 C.F.R. § 3.358(c)(3) was 
subsequently amended to conform with the Supreme Court's 
decision.  The revised regulations, issued in March 1995, did 
not require negligence on the part of the VA for the veteran 
to prevail.  However, the statute was amended, effective 
October 1997, to require negligence on the part of the VA.  
See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).  The statute 
thus currently requires, as a general matter, that the 
proximate cause of the disability be either an event not 
reasonably foreseeable or involve fault on the part of the 
Department.  The claims in question were filed prior to the 
statutory change mentioned and, therefore, are unaffected by 
it.  Accordingly, the analysis of the veteran's entitlement 
to benefits does not turn upon the presence of fault, and, 
therefore, the legislative changes pertaining to that element 
have no bearing upon this case.


I.  Right Eye Pain

In June 1990, the veteran underwent an endoscopic 
ethmoidectomy and middle meatus antrostomy, bilaterally, in 
connection with a diagnosis of chronic sinusitis.  In July 
1991, the veteran filed a claim for compensation under 
38 U.S.C.A. § 1151 (then 38 U.S.C. 351), claiming that since 
his surgery he suffered from severe headaches, as well as 
other disabilities to the right side of his face.  

Treatment records associated with the claims file reflect a 
history of headaches both prior and subsequent to the 
veteran's surgery.  For instance, a December 1987 entry which 
notes a 20 to 30 year history of headaches, reflects an 
assessment of probably migraine or vascular headaches.  

VA medical records show that the veteran was hospitalized 
from June 15 to June 22, 1990.  Nasal polyps and a history of 
migraine headaches were noted during that time.  A surgical 
report notes that the veteran had been hospitalized earlier 
that month (June 1990) for extensive mucosal thickening and 
ballooning of the right maxillary sinus demonstrated by CT 
scan.  He underwent a bilateral endoscopic ethmoidectomy and 
middle meatus antrostomy.  No postoperative complications 
were noted.   

Additional VA medical records show that the veteran was 
evaluated in July 1990 for evaluation of total right-sided 
facial numbness and a bulge on the right side of his nose.  A 
September 1990 entry, which refers to long standing 
headaches, and which also documents complaints of facial 
numbness, includes an impression of cervical strain and 
chronic headaches.  A January 1991 entry, which documents 
complaints of frontal headaches, reflects that neurology felt 
at that time that the veteran's headaches were secondary to a 
cervical strain.  That entry also reflects that the veteran's 
sinuses were clinically and radiographically clear despite 
continued headaches.  An April 1995 entry documents 
complaints of right periorbital headaches, assessed as facial 
pain, since the veteran's surgery.  A June 1995 entry notes 
headaches described as right periorbital and retroorbital and 
an assessment of headaches of mixed tension and vascular 
character.  

During a VA examination in March 1995, the veteran, who 
reported a history of prior surgeries for his sinuses, 
indicated that he experienced a steady dull pain in the right 
retroorbital and periorbital regions.  The examiner, as an 
impression, indicated that the veteran, who experienced 
headaches since the time of his surgery, also experienced 
cheek numbness and that the cheek numbness was likely related 
to an injury of the right infraorbital nerve.  (Service 
connection is currently in effect for residuals of an injury 
to the right infraorbital nerve with facial numbness.)   
During a VA examination in May 1997, the veteran reported 
that since surgeries on the right sinus in 1990, he 
experienced numbness over the whole right side of the face, 
as well as pain behind the right eye.  The examiner's 
impressions included complaints of retroorbital pain of 
indeterminate etiology.  With respect to the veteran's 
complaints of right-sided facial numbness, including the 
forehead, the cheek and the mandible, the examiner indicated 
that he could not exclude some minor lesion to the right 
maxillary branch of the fifth cranial nerve.  

The veteran has offered testimony during a hearing in 
February 1998.  The veteran testified that the headaches that 
he experienced prior to his surgery in June 1990 completely 
disappeared after that surgery, but that he developed 
retroorbital eye pain following that surgery.  He indicated 
that the pain was constant, although it varied in severity, 
that he some times experienced double vision, and that bright 
lights would cause his headaches to become more intense.  

During a VA examination in March 1998, the veteran again 
related a history of right eye pain since his surgery in 
1990.  The examiner indicated that the etiology of the 
veteran's pain was unclear, but that clinical examination 
revealed no evidence of complication related to the previous 
maxillary sinus surgery.  According to the examiner, the CT 
(computed tomography) eliminated the "above possibilities," 
presumably referring to the possibility of involvement 
secondary to the surgery performed in June 1990.  

Although there is some medical evidence of a clinical 
disorder associated with the veteran's complaints of right 
eye pain, there is no medical evidence linking any such 
disorder to the veteran's surgery in June 1990.  Various 
treatment entries which reference both tension and vascular 
headaches do not contain any opinion suggesting that the 
veteran's complaints of headaches were related to the prior 
surgery.  Although the opinion of the March 1995 VA examiner 
suggests that the veteran's complaints of cheek numbness was 
likely related to an injury of the right infraorbital nerve, 
in the course of this appeal service connection was granted 
for an injury to the right infraorbital nerve with facial 
numbness.  

While the March 1995 VA examiner also referenced a history of 
headaches since the surgery in question, the examiner did not 
offer an opinion that the veteran's complaints of headaches 
were related to nerve injury or were otherwise the result of 
that surgery.  The May 1997 examiner similarly did not offer 
such an opinion, suggesting only that the veteran's 
complaints of retroorbital pain of indeterminate etiology, 
and the March 1998 VA examiner, moreover, affirmatively ruled 
out any complication associated with the prior surgery.  

An April 1995 x-ray report documents postoperative changes 
from previous nasal antral windows and left Caldwell-Luc 
procedures.  An earlier January 1991 x-ray examination 
revealed post-surgical defects with findings suggestive of 
residual infection, right maxillary sinus.  Neither of these 
reports suggest that the post-operative residuals result in 
headaches or in right eye pain.  

Although the veteran has alleged that his pain, which he 
asserts had its onset after the June 1990 surgery, is the 
result of that surgery, the claims file does not contain 
medical evidence to this effect.  "Where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement of section 5107(a)."  
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Without 
medical evidence linking a current disorder to the veteran's 
prior surgery, the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for right eye pain or headaches due to VA 
surgical treatment in June 1990 is not well grounded.  

II.  Glaucoma

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
glaucoma.  He contends, in this respect, that he suffers from 
glaucoma and that the glaucoma was caused by antacids 
prescribed by the VA.  The veteran in support of his claim 
points to literature, including a document captioned 
"Information from the Better Vision Institute" that 
reflects that certain medications, including some antacids, 
may result in side effects that can include symptoms 
involving the eyes.  The veteran acknowledged during his 
hearing, however, that no physician has indicated to the 
veteran that any glaucoma from which he suffered was caused 
by his medications.  
Treatment records reflect that in December 1972 the veteran 
was treated in connection with a diagnosis of acute glaucoma 
of the left eye. In January 1992, the veteran was suspected 
of having glaucoma, and subsequent records, including entries 
from May 1992, August 1994, December 1996, and March 1998 
characterize the veteran as a glaucoma suspect.  The veteran 
underwent a VA eye examination in February 1998.  The 
examiner concluded that the examination was consistent with 
being a glaucoma suspect, but that gonioscopy ruled out angle 
closure glaucoma.  

Even if the medical evidence associated with the claims file 
provides some medical evidence of current glaucoma, there in 
no medical evidence suggesting that glaucoma is the result of 
any medication prescribed by the VA.  Although the veteran 
has submitted some literature in support of his theory, 
"[g]enerally an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive' to well 
ground the claim."  Sacks v. West, 11Vet. App. 314, 317 
(1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that medical treatise evidence proffered by the 
appellant in connection with his lay testimony was 
insufficient to satisfy requirements of medical evidence of 
nexus to well-ground claim.)  Medical treatise evidence, 
however, can provide important support when combined with an 
opinion of a medical professional."  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  The literature submitted by the 
veteran, which simply addresses the possibility that certain 
medications, including some antacids, cause certain side 
effects, to include eye symptoms, does not link the 
medication prescribed by the VA to the veteran's glaucoma 
with the requisite specificity.  That evidence, therefore, is 
too tenuous to serve as a basis to render the veteran's claim 
well grounded.  Without medical evidence linking the 
veteran's disorder to VA treatment, the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for glaucoma due to VA 
treatment must also be denied.  

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
disorder associated with right eye pain or headaches due to 
VA surgical treatment in June 1990 is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
glaucoma due to VA treatment is denied.


                                                           
REMAND

The Board notes that, in written argument dated in April 
2000, the veteran's representative indicated on behalf of the 
veteran that he disagreed with the March 2000 RO decision 
that, in pertinent part, denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 (West 1991) for a low 
back disability due to VA treatment.  The Board finds that 
this statement is a Notice of Disagreement (38 C.F.R. 
§ 20.201 (1999)).  On assessing the foregoing in light of 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a low back disability due to VA treatment must, in the 
present REMAND, be formally referred to the RO for the 
issuance of an appropriate Statement of the Case (SOC).

Accordingly, the case is REMANDED for the following:

The RO must issue a SOC to the veteran 
addressing his recently denied claim for 
compensation under 38 U.S.C.A. § 1151 for 
a low back disability due to VA 
treatment.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

